FILED
                            NOT FOR PUBLICATION                             SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30371

               Plaintiff - Appellee,             D.C. No. 2:01-cr-00132-FVS

  v.
                                                 MEMORANDUM *
KELVIN RENARD JOHNSON, a.k.a.
Boo,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Kelvin Renard Johnson appeals pro se from the district court’s order

denying his motion to modify his term of imprisonment under 18 U.S.C.

§ 3582(c)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Johnson contends that he was eligible for a sentence reduction based on the

retroactive amendments to the Sentencing Guidelines that reduced the base offense

levels in U.S.S.G. § 2D1.1 applicable to crack cocaine offenses. The district court

lacked jurisdiction to modify Johnson’s sentence because the sentence, pursuant to

the terms of the plea agreement, was based on the career offender provision,

U.S.S.G. § 4B1.1, not section 2D1.1. See 18 U.S.C. § 3582(c)(2); United States v.

Wesson, 583 F.3d 728, 731 (9th Cir. 2009).

      Johnson nonetheless argues that his decision to enter into the plea agreement

was influenced by the sentencing framework that was later changed by the crack

cocaine amendments. Even assuming the truth of this contention, section 3582(c)

does not afford a basis for relief. See Wesson, 583 F.3d at 732 (“The only question

that matters in determining the applicability of [the crack cocaine amendments] is

whether [the] sentence is ‘based on’ § 2D1.1.”).

      AFFIRMED.




                                         2                                     11-30371